Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant argues the double patent rejection and that the amended claim shows different features.
Examiner respectfully disagrees, please see the DP rejection below.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. 
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,350947. Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim 1 in the instant application and claim 1 in the patent teaches:
a communication management system for managing communication between first and second communication terminals that transmit or receive communication data (reads on video data) via at least a relay device, the communication management system 
and destination information representing a destination of the second communication terminal establishes a third communication session with the conversion system; and
circuitry configured to receive start request information to start communication between the first communication terminal and the second communication terminal (reads on receiver that receive start request information from the first communication terminal to start communication between the first communication terminal and the second communication terminal) from the first communication terminal extract destination information of each of the first and the second communication terminals and the conversion system stored in the memory, on the basis of the received start request information; and transmit the extracted destination information to the relay device (reads on: circuitry configured to extract the second destination information of the second communication terminal based on the 
The instant application is different from the claim in the patent is that claim 1 in the instant application discloses {at least one of a session control protocol or a video coding, and the first communication method and the second communication method being different from each other in the at least one of the session control protocol or the video coding }, however claim 16 in the patent discloses {first communication method and the second communication method include at least a session control protocol and a video coding method, and the first communication method and the second communication method differ in at least one of the session control protocol and the video coding 
Allowable Subject Matter
Claims will be allowed after overcoming the double patent rejection.
The following is an examiner's statement of reasons for allowance: none of the cited arts or in reasonable combination teaches { the second destination information representing represents a destination of the second communication terminal, the second communication terminal configured to establish a communication session with a gateway configured to perform mutual conversion between a first communication method of the first communication terminal to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652